        Case 4:19-cr-00690-JAS-LCK Document 54 Filed 12/05/19 Page 1 of 1




 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     ADAM D. ROSSI
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 West Congress, Suite 4800
     Tucson, Arizona 85701-5040
 5   Telephone: (520) 620-7300
     Adam.Rossi2@usdoj.gov
 6   Attorneys for Plaintiff
 7                        IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
       United States of America,                            CR19-690-TUC-JAS (LCK)
10
                            Plaintiff,
11                                                         NOTICE OF PUBLICATION
                     v.
12     Alexander True Norman,
13                          Defendant.
14         PLEASE TAKE NOTICE that notice of the Preliminary Order of Forfeiture in this
15   action was posted on an official internet government website (www.forfeiture.gov) from
16   October 11, 2019 through November 9, 2019. A copy of the Affidavit of the Asset
17   Forfeiture Paralegal and the Advertisement Certification Report is attached.
18         Respectfully submitted this 5th day of December, 2019.
19
                                              MICHAEL BAILEY
20                                            United States Attorney
                                              District of Arizona
21
22                                            s/ Adam D. Rossi

23                                            ADAM D. ROSSI
                                              Assistant United States Attorney
24
25
26
27
28
